Order affirmed, with ten dollars costs and disbursements. Order entered September 23, 1941, as resettled by an order dated October 9, 1941, restraining the transfer of certain assets, affirmed, without costs. All concur. (The order grants plaintiff’s motion for the appointment of a receiver of assets mentioned in the complaint, pending determination of the action. The resettled second order restrains the transfer of certain assets by the defendants herein.) Present — Crosby, P. J., Cunningham, Dowling, Harris and McCurn, JJ.